Exhibit 99.4 Bezeq The Israel Telecommunication Corporation Ltd. Condensed Separate Interim Financial Information as at September 30, 2012 (Unaudited) The information contained in these financial information constitutes a translation of the financial information published by the Company. The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect. This translation was prepared for convenience purposes only. Condensed Consolidated Interim Financial Information as at September 30, 2012 (unaudited) Contents Page Review Report 2 Condensed Separate Financial Information as at September 30, 2012 (unaudited) Condensed Interim Information on Financial Position 3 Condensed Interim Information on Income 5 Condensed Interim Information on Comprehensive Income 6 Condensed Interim Information on Cash Flows 7 Notes to the Condensed Separate Interim Financial Information 9 Somekh Chaikin 8 Hartum Street, Har Hotzvim PO Box 212, Jerusalem 91001 Israel Telephone Fax Internet 972 25312044 www.kpmg.co.il To: The Shareholders of “Bezeq”- The Israel Telecommunication Corporation Ltd. Subject: Special auditors’ report on separate interim financial information according to Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) - 1970 Introduction We have reviewed the separate interim financial information presented in accordance with Regulation 38D of the Securities Regulations(Periodic and Immediate Reports) -1970 of “Bezeq”- The Israel Telecommunication Corporation Ltd. (hereinafter- “the Company”) as of September 30, 2012 and for the nine and three month periods then ended. The separate interim financial information is the responsibility of the Company’s Board of Directors and of its Management. Our responsibility is to express a conclusion on the separate interim financial information for these periods based on our review. We did not review the separate interim financial information from the financial statements of investee companies in which investments amounted to NIS 234 million as of September 30, 2012, and the Company’s share in the profit (loss) from these investee companies amounted to NIS 67 million and NIS (1) million for the nine and three month periods then ended, respectively.The financial statements of those companies were reviewed by other auditors, whose review reports thereon were furnished to us, and our conclusion, insofar as it relates to amounts emanating from the financial statements of such companies, is based solely on the said review reports of the other auditors. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1 – "Review of Interim Financial Information Performed by the Independent Auditor of the Entity" of the Institute of Certified Public Accountants in Israel. A review of separate interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and the review reports of other auditors, nothing has come to our attention that causes us to believe that the abovementioned separate interim financial information is not prepared, in all material respects, in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) -1970. Without qualifying our abovementioned conclusion, we draw attention to lawsuits filed against the Company which cannot yet be assessed or the exposure in respect thereof cannot yet be estimated, as set forth in Note 4 Somekh Chaikin Certified Public Accountants (Isr.) November 7, 2012 2 Condensed Separate Interim Financial Information as at September 30, 2012 (unaudited) CondensedInterim Information on Financial Position as at September 30, 2012 September 30, 2011 December 31, 2011 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Assets Cash and cash equivalents Investments, including derivatives * Trade receivables Other receivables Dividend receivable from investees - - Inventories 21 14 13 Loans granted to investees * Assets classified as held for sale 44 12 23 Total current assets Investments, including derivatives 72 80 77 Trade and other receivables Property, plant and equipment Intangible assets Investments ininvestees * Loans granted to investees * Deferred tax assets Total non-current assets Total assets 3 Condensed Separate Interim Financial Information as at September 30, 2012 (unaudited) CondensedInterim Information on Financial Position as at (contd) September 30, 2012 September 30, 2011 December 31, 2011 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Liabilities Debentures, loans and borrowings Trade payables Other payables, including derivatives Current tax liabilities Deferred income 36 23 28 Provisions (Note 4) Employee benefits Dividend payable Total current liabilities Debentures Loans Employee benefits Deferred income and others 47 6 30 Dividend payable Total non-current liabilities Total liabilities Equity Share capital Share premium 99 53 68 Reserves Deficit ) ) ) Total equity Total liabilities and equity Shaul Elovitch Avi Gabbay Alan Gelman Chairman of the Board of Directors CEO Deputy CEO and CFO * Reclassified See Note 1.3. Date of approval of the financial statements: November 7, 2012. The accompanying notes to the Separate Interim Financial Information are an integral part of the financial information. 4 Condensed Separate Interim Financial Information as at September 30, 2012 (unaudited) Condensed Interim Information on Income For the nine month period For the three month period For the year ended ended September 30 ended September 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Revenues (Note 2) Operating Costs Depreciation and amortization Salaries Operating and general expenses  (Note 3) Other operating expenses (income), net ) 82 (7 ) ) Operating profit Financing expenses (income) Financing expenses Finance revenues ) Financing expenses, net 63 88 Profit after financing expenses, net Company's share in earnings of investees, net 96 Profit before income tax Income tax (see Note 5.4) Profit for the period The accompanying notes to the Separate Interim Financial Information are an integral part of the financial information. 5 Condensed Consolidated Interim Financial Information as at September 30, 2012 (unaudited) CondensedInterim Information on Comprehensive Income For the nine month period For the three month period For the year ended ended September 30 ended September 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Profit for the period Items of other comprehensive income Actuarial gains, net of tax - 28 Other items of comprehensive income (loss) for the period, net of tax (1
